DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tomoko Nakajima on November 15, 2021.
The application has been amended as follows: 
Claim 1, line 13, replace “of which” with “segment”.
Claim 1, line 13, insert “a” before “plurality”.
Claim 1, line 15, delete the phrase “a plurality of”.
Claim 1, line 15, insert the phrase “corresponding to each of the segments” after “means”.
Claim 1, line 16, delete the word “respectively”.
Claim 2, line 13, delete the phrase “a plurality of”.
Claim 2, line 13, insert the phrase “corresponding to each of the segments” after the word “means”.
Claim 2, lines 21 and 22, delete the phrase “the plurality of”.

Claim 2, line 23, delete the word “respectively”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including wherein the magnet unit is divided, on an imaginary line extending from the center of the target toward the periphery thereof, into a plurality of segments, each segment having a plurality of magnets, the magnet unit comprising: driving means corresponding to each of the segments for driving to rotate the plurality of the segments about the center of the target; and  an angular velocity control means for controlling the angular velocity of each of the plurality of the segments within a range of maintaining the endless manner of the leakage magnetic field.   
Claims 2 and 3 are allowable over the prior art of record because the prior art of record does not teach an information obtaining step in which by using, as the magnet unit, a plurality of segments divided on an imaginary line extending from a center of the target toward a periphery thereof, each of the plurality of the segments being driven by driving means corresponding to each of the segments for rotating each of the plurality of the segments in synchronization about the center of the target, thereby forming a thin film on the surface of the substrate, and obtaining information about an in-plane film thickness distribution of the substrate; an angular velocity determining step in which, based on such information about film thickness distribution as was obtained in the information obtaining step, an angular velocity of each of the plurality of the segments is respectively determined to a different angular velocity within a range in which the 
The closest prior art of record Fuji et al. (JP 2016-011445) and Tsutsumi et al. (JP 2016-157820) fail to teach the combination of driving means corresponding to the segments in combination with the controlling of the angular velocity as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
November 18, 2021